DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0153599 to Yamazaki et al..

As per claim 1, Yamazaki et al. teach a display device comprising; 
a flexible substrate (Fig. 27, 11); 
a first insulating layer (Fig. 27, 15) over the flexible substrate; 
a first semiconductor layer (Fig. 27, 81/82/83/81a/83a/84) over the first insulating layer; 
a first conductive layer (Fig. 27, 19c, 20c, 19d, 20d) functioning as one of a source and a drain of a first transistor (Fig. 27, 10m_2), the first conductive layer being in contact with a top surface of the first semiconductor layer; 
a second insulating layer (Fig. 27, 23) over the first semiconductor layer; 
a second conductive layer (Fig. 27, 97/98) over the second insulating layer; 
a third conductive layer (Fig. 27, 95/86a) over the second insulating layer; 
a second semiconductor layer (Fig. 27, layer 25 is part of the semiconductor device) over the second insulating layer; 
a third insulating layer (Fig. 27, 27) over the second semiconductor layer; 
a fourth conductive layer (Fig. 27, 87) over the third insulating layer, the fourth conductive layer functioning as a gate electrode of a second transistor (Fig. 27, 10k_2); 
a fourth insulating layer (Fig. 27, 95/96) over the fourth conductive layer; 
a first electrode (Fig. 27, 86a) of a display element over the fourth insulating layer; and 
a second electrode (Fig. 27, 98) of the display element over the first electrode, 
wherein the first conductive layer (Fig. 27, 19c, 20c, 19d, 20d) overlaps with the second conductive layer (Fig. 27, 97/98), the third conductive layer (Fig. 27, 95/86a), the fourth conductive layer (Fig. 27, 87), and the second semiconductor layer (Fig. 27, 25).

As per claim 2, Yamazaki et al. teach a display device comprising; 
a flexible substrate (Fig. 27, 11); 
a first insulating layer (Fig. 27, 95) over the flexible substrate; 
a second insulating layer (Fig. 27, 15) over the flexible substrate; 
a first semiconductor layer (Fig. 27, 81/82/83/81a/83a/84) over the second insulating layer; 
a first conductive layer (Fig. 27, 19c, 20c, 19d, 20d) electrically connected to the first semiconductor layer, the first conductive layer being in contact with a top surface of the first semiconductor layer; 
a third insulating layer (Fig. 27, 23) over the first semiconductor layer; 
a second conductive layer (Fig. 27, 97/98) over the third insulating layer; 
a third conductive layer (Fig. 27, 95/86a) over the third insulating layer; 
a second semiconductor layer (Fig. 27, layer 25 is part of the semiconductor device) over the third insulating layer; 
a fourth insulating layer (Fig. 27, layer 27) over the second semiconductor layer; 
a fourth conductive layer (Fig. 27, 87) over the fourth insulating layer, the fourth conductive layer functioning as a gate electrode of a second transistor (Fig. 27, 10k_2); 
a fifth insulating layer (Fig. 27, 95/96) over the fourth conductive layer; 
a first electrode (Fig. 27, 86a) of a display element over the fifth insulating layer; and 
a second electrode (Fig. 27, 98) of the display element over the first electrode, 
wherein the first conductive layer (Fig. 27, 19c, 20c, 19d, 20d) overlaps with the second conductive layer (Fig. 27, 97/98), the third conductive layer (Fig. 27, 95/86a), the fourth conductive layer (Fig. 27, 87), and the second semiconductor layer (Fig. 27, layer 25).

As per claim 3, Yamazaki et al. teach a display device comprising; 
a flexible substrate (Fig. 27, 11); 
a first insulating layer (Fig. 27, 15) over the flexible substrate; 
a first semiconductor layer (Fig. 27, 81/82/83/81a/83a/84) over the first insulating layer; 
a first conductive layer (Fig. 27, 19c, 20c, 19d, 20d) in contact with a top surface of the first semiconductor layer; 
a second insulating (Fig. 27, 19c/20c/19d/20d and 23) layer in contact with a side surface of the first semiconductor layer; 
a second conductive layer (Fig. 27, 95/86a) over and in contact with the second insulating layer; 
a third conductive layer (Fig. 27, 96/86a) over and in contact with the second insulating layer; 
a second semiconductor layer (Fig. 27, layer 25 is part of the semiconductor device) over and in contact with the second insulating layer; 
a third insulating layer (Fig. 27, 27) over the second semiconductor layer; 
a fourth conductive layer (Fig. 27, 87) over the third insulating layer, the fourth conductive layer functioning as a gate electrode of a second transistor (Fig. 27, 10k_2); 
a fourth insulating layer (Fig. 27, 95/96) over the fourth conductive layer; 
a first electrode (Fig. 27, 86a) of a display element over the fourth insulating layer; and 
a second electrode (Fig. 27, 98) of the display element over the first electrode, 
wherein the first conductive layer (Fig. 27, 19c, 20c, 19d, 20d) overlaps with the second conductive layer (Fig. 27, 95/86a), the third conductive layer (Fig. 27, 96/86a), the fourth conductive layer (Fig. 27, 87), and the second semiconductor layer (Fig. 27, layer 25).

As per claim 4, Yamazaki et al. teach the display device according to claim 1, wherein the first semiconductor layer (Fig. 27, 81/82/83/81a/83a/84) is in contact with the first insulating layer (Fig. 27, 15), wherein the third insulating layer (Fig. 27, 23) extends beyond end portions of the fourth conductive layer (Fig. 27, 87), and wherein the third insulating layer (Fig. 27, 23) is in contact with the fourth insulating layer (Fig. 27, 27).

As per claim 5, Yamazaki et al. teach the display device according to claim 2, wherein the first semiconductor layer (Fig. 27, 81/82/83/81a/83a/84) is in contact with the second insulating layer (Fig. 27, 15), and wherein the fourth insulating layer (Fig. 27, 27) extends beyond end portions of the fourth conductive layer (Fig. 27, 87), and wherein the fourth insulating layer (Fig. 27, 27) is in contact with the fifth insulating layer (Fig. 27, 95/96).

As per claim 6, Yamazaki et al. teach the display device according to claim 3, wherein the first semiconductor layer (Fig. 27, 81/82/83/81a/83a/84) is in contact with the first insulating layer (Fig. 27, 15), wherein the third insulating layer (Fig. 27, 27) extends beyond end portions of the fourth conductive layer (Fig. 27, 87), and wherein the third insulating layer (Fig. 27, 27) is in contact with the fourth insulating layer (Fig. 27, 95/96).

As per claim 7, Yamazaki et al. teach the display device according to claim 1, wherein the third conductive layer (Fig. 27, 95/86a) is electrically connected to the first electrode (Fig. 27, 86a) of the display element.

As per claim 8, Yamazaki et al. teach the display device according to claim 2, wherein the third conductive layer (Fig. 27, 95/86a) is electrically connected to the first electrode (Fig. 27, 86a) of the display element.

As per claim 9, Yamazaki et al. teach the display device according to claim 3, wherein the third conductive layer (Fig. 27, 96/86a) is electrically connected to the first electrode (Fig. 27, 86a) of the display element.

As per claim 10, Yamazaki et al. teach the display device according to claim 1, wherein the first electrode (Fig. 27, 86a) and the second electrode (Fig. 27, 98) overlap with the first conductive layer (Fig. 27, 19c, 20c, 19d, 20d), the second conductive layer (Fig. 27, 97/98), the third conductive layer (Fig. 27, 95/86a), the fourth conductive layer (Fig. 27, 87 overlaps the combination of electrodes at least in the vertical direction), and the second semiconductor layer (Fig. 27, layer 25).

As per claim 11, Yamazaki et al. teach the display device according to claim 2, wherein the first electrode (Fig. 27, 86a) and the second electrode (Fig. 27, 98) overlap with the first conductive layer, the second conductive layer, the third conductive layer (Fig. 27, 95/86a), the fourth conductive layer (Fig. 27, 87 overlaps the combination of electrodes at least in the vertical direction), and the second semiconductor layer (Fig. 27, layer 25).

As per claim 12, Yamazaki et al. teach the display device according to claim 3, wherein the first electrode (Fig. 27, 86a) and the second electrode (Fig. 27, 98) overlap with the first conductive layer, the second conductive layer, the third conductive layer (Fig. 27, 96/86a), the fourth conductive layer (Fig. 27, 87 overlaps the combination of electrodes at least in the vertical direction), and the second semiconductor layer (Fig. 27, layer 25).







Allowable Subject Matter

Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

As per claims 13-20, the second semiconductor layer of Yamazaki et al. (Fig. 27, layer 25), comprises an oxide insulating film and not an oxide semiconductor as claimed. 














Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694